Citation Nr: 0731831	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 and December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in March 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.

While the December 2004 RO decision addressed the service 
connection claim de novo, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for chloracne, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for chloracne, based on de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.





FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for chloracne was denied in an unappealed rating decision of 
August 1987.

2.  The evidence received since an unappealed August 1987 RO 
decision, is not duplicative, cumulative, or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's PTSD is productive of occupational and 
social impairment that most nearly approximates reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for chloracne.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for an evaluation of 50 percent, but not 
higher, for PTSD have been met for the period beginning 
August 4, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen the claim for service connection for chloracne.  The 
decision below is favorable to the veteran.  As such, there 
is no further need to discuss duty to notify and assist with 
respect to this claim. 
 
With respect to the remaining claim for a higher rating for 
PTSD, the record reflects that the veteran was provided the 
required notice by letters mailed in September 2003.  
Although he was not specifically informed in his September 
2003 letter that he should submit any pertinent evidence in 
his possession, he was informed of the evidence that would be 
pertinent and he was requested to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
veteran was provided with the requisite notice with respect 
to the disability-rating and effective-date elements of his 
claim in a March 2006 letter.  

Although the March 2006 letter was not provided before the 
initial adjudication of the claim, the record reflects that 
the RO readjudicated the claim following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations for his PTSD and pertinent 
treatment records have been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the RO were insignificant and 
non-prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

New and Material Evidence

General Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

By way of an August 1987 decision, the RO denied the 
veteran's claim for service connection for a skin rash as 
secondary to exposure to Agent Orange.  The veteran was 
notified by way of a September 1987 letter, but did not 
appeal.  The August 1987 rating decision is final.  
 
The evidence of record at the time of the August 1987 
decision included VA examinations dated April 1973 and July 
1976 showing that the veteran's skin was normal.  The RO 
denied the claim based largely on its determination that the 
evidence failed to establish that the veteran had a skin rash 
during service.  The evidence received since the September 
1987 decision includes a June 2004 diagnosis for chloracne 
and sworn testimony provided by the veteran at a March 2006 
travel board hearing before the undersigned.  In June 2004, 
during an Agent Orange examination, the veteran was diagnosed 
with chloracne.  The examining nurse described the veteran's 
face as oily with blackheads and acne resulting in scars on 
his nostrils.  He also had peeling skin in nasolabial folds 
and behind ears with recurrent rash on arms and neck after 
service in Vietnam.  At the hearing the veteran testified 
that he has had chloracne since he left the military but that 
it was milder at the time of his discharge.  He also 
testified that during the summer months, the chloracne is 
more severe than other times of the year.  The Board finds 
the veteran's testimony to be credible.  The June 2004 
diagnosis and the veteran's testimony are not cumulative or 
redundant of the evidence previously of record and are 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of this 
claim is in order.

As new and material evidence has been received, the claim of 
entitlement to service connection for a skin disorder to 
include chloracne may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the REMAND section 
(below), additional development is required for a full and 
fair adjudication of the underlying service connection claim.


PTSD
Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 41 to 50 are assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

GAF scores ranging from 51-60 are appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co- workers)."  Id. 

The pertinent evidence of record consists of the veteran's 
statements, VA outpatient treatment records, Vet Center 
records and reports of VA examinations.  The veteran's PTSD 
has been rated as 30 percent disabling, from the effective 
date of service connection, March 16, 1992.  The veteran 
filed a claim for an increased rating on August 4, 2003.    

In October 2003, the veteran was afforded a VA examination 
for his PTSD.  The examiner stated that the veteran re-
experiences his war trauma almost daily though nightmares and 
intrusive thoughts.  The veteran also reported that he had 
lost 8 to 10 days of work over the last 12 months secondary 
to his PTSD symptoms.  He has been employed for the last 16 
years working at the post office.  Upon examination, the 
examiner noted that the veteran reported feelings of suicide 
and hopelessness.  The examiner opined that the veteran's 
rate of speech was somewhat pressured.  The veteran reported 
that he took medicine for depression and that he had feelings 
of sadness and nervousness most days.  The examiner stated 
that the veteran is emotionally numb and has been married 
four times.  He was diagnosed with PTSD and associated 
anxiety and depression.  He was assigned a GAF score of 55.  

The veteran attended Group Therapy sessions.  During the 
sessions, the veteran reported panic attacks three to four 
times a month.  He also reported difficulty sleeping.  He 
told his counselor at one session that he had been arrested 
for assault in the past, but the charge was later changed to 
public intoxication.  He expressed that he was having marital 
difficulties and fought with his wife on a regular basis.  

The veteran was afforded another VA examination in September 
2005.  The examiner noted that the veteran has received 
treatment for his PTSD over the years, but that he did not 
seek treatment between November 2003 and May 2005.  The 
veteran reported having intrusive thoughts and nightmares.  
He also noted that he has very few friends and feels angry on 
many occasions.  He also admitted that he is afraid of 
hurting others when he gets angry.  He reported having 
trouble sleeping and having an exaggerated startle response.  
He also complained of feeling depressed and reported that he 
had missed about 500 to 600 hours from work due to his 
symptoms.  At the time of the examination, he was still 
working at the post office in maintenance.  The veteran is 
now married to his fourth wife and they have been separated 
for three months.  Upon examination, the examiner noted that 
the veteran's mood was moderately dysthymic with congruent 
affect.  The examiner opined that there were no signs of 
impairment in thought processes or communication or any signs 
of hallucinations or delusions.  The examiner noted that the 
veteran has had passive thoughts of suicide and periodically 
gets so angry that the wants to hit or get in fights with 
others.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 50.  The examiner opined that the 
veteran's severity of his problems appear to fall in the 
upper end of the severe range.    

The veteran was afforded his most recent VA examination in 
November 2006.  At the time of the examination, the veteran 
had been employed for the last 18 years with the post office.  
The veteran noted that since he works as a custodian he is 
able to spend much of his time alone.  The veteran reported 
that he had no social life and usually feels useless and full 
of sadness.  Upon examination, the veteran was moderately 
depressed and reported anxiety; with anxiety attacks 
occurring 1 to 2 times a day.  His mood was slightly flat, 
and the veteran reported difficulty with his short-term 
memory.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 45.  

In the Board's opinion, the social and occupational 
impairment from the veteran's PTSD most nearly approximates 
reduced reliability and productivity required for a 50 
percent rating.  Although the October 2003 examiner found 
that there was only moderate impairment, the veteran was 
assigned a GAF score of 50 in September 2005 and a GAF score 
of 45 in November 2006, which are scores appropriate for 
severe impairment.  Therefore, the veteran's symptoms seem to 
be worsening over time.  Moreover, the September 2005 
examiner opined that the severity of the veteran's problems 
appear to fall in the upper end of the severe range.  
Accordingly, the Board concludes that a 50 percent disability 
rating is warranted beginning August 4, 2003.  

The record does not show that the social and occupational 
impairment from the disability more nearly approximates the 
level of impairment required for a 70 percent rating.  There 
is no evidence of obsessional rituals which would interfere 
with routine activities.  His speech in all of the VA 
examination reports has been slightly pressured or within 
normal limits but not intermittently illogical, obscure, or 
irrelevant.  There is also no evidence of impaired impulse 
control such as unprovoked irritability with periods of 
violence.  The veteran has no spatial disorientation, and in 
all of the VA examination reports the veteran had presented 
well-groomed and therefore was able to maintain personal 
hygiene.  There is no evidence of the veteran having 
difficulty with adapting to stressful circumstances.  
Additionally, the veteran has been able to maintain 
employment for the post office for the last 18 years.  The 
veteran seems to have difficulty maintaining effective 
relationship since he has been married four times and does 
not have a relationship with any of his children.  The 
veteran also had passive suicidal ideations and panic attacks 
1 to 2 times a day.  Although the veteran has shown a few 
symptoms within the 70 percent criteria, the vast majority of 
the veteran's symptoms are contemplated under the 50 percent 
rating criteria.  

Accordingly, the Board concludes that an increased rating to 
50 percent, and no higher, is warranted, effective from the 
date of the veteran's claim for increase, August 4, 2003.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chloracne is reopened.  
To this extent only the benefit sought on appeal is allowed.

Entitlement to a disability rating of 50 percent for PTSD is 
granted beginning August 4, 2003.


REMAND

With respect to the veteran's reopened claim for service 
connection for a skin rash, identified as chloracne, the 
Board notes that since the time of the last final decision by 
the RO, the veteran has submitted a medical record showing a 
diagnosis for chloracne and has testified at a travel board 
hearing.  The Board finds that a VA examination is needed to 
provide an opinion as to whether or not the veteran's 
currently diagnosed chloracne is related to the veteran's 
service on a direct basis as well as an opinion as to whether 
or not there is evidence of symptoms of chloracne within one 
year from the time that the veteran served in Vietnam.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should schedule the appellant 
for a VA medical examination by a 
physician with appropriate expertise to 
determine the likely etiology of any 
currently present chloracne or skin rash 
on his face and neck.  The claims files 
must be provided to this examiner for 
review, and the examiner should 
affirmatively state that the claims files 
have been reviewed.  The presence of 
chloracne should be confirmed or ruled 
out.  If the veteran is found to 
currently have a skin rash, such as 
chloracne, the examiner should provide an 
opinion, based upon the examination 
results and the review of the historical 
material in the claims files, as to 
whether there is a 50 percent or better 
probability that the skin problem or 
chloracne is etiologically related to the 
veteran's service.  

If service in Vietnam or the waters 
offshore is confirmed or if the veteran's 
exposure to Agent Orange in service is 
otherwise confirmed, the examiner should 
also be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that the chloracne is 
etiologically related to the veteran's 
exposure to Agent Orange in service.  The 
supporting rationale for all opinions 
expressed must also be provided.  

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
adjudicate the appellant's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand portion 
above is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


